       Case 1:17-cv-01035-WMR Document 168-1 Filed 10/05/18 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

   In re: Arby’s Restaurant Group, Inc.
   Data Security Litigation                       Case No. 1:17-cv-1035-AT

   CONSOLIDATED CONSUMER                           MASTER DOCKET NO.
   CASE                                             1:17-MI-55555-AT


              [PROPOSED] ORDER REGARDING PAGE LIMITS

      This matter having come before the Court on the Consumer Case Plaintiffs’

Unopposed Motion to Extend Page Limitations for Preliminary Approval Matters, and

it appearing that Defendant Arby’s Restaurant Group, Inc. does not oppose said

motion, and for good cause, this Court hereby ORDERS that the page limit applicable

to Plaintiffs’ motion for preliminary approval of a proposed settlement is GRANTED

and the page limitation is hereby extended to thirty-five (35) pages.

      IT IS SO ORDERED this ____ day of October, 2018.



                                       ___________________________
                                       AMY TOTENBERG
                                       UNITED STATES DISTRICT JUDGE
